DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
2.  Applicant’s arguments, see Remarks, filed 08/05/2021, with respect to 35 U.S.C. 112(b) rejection of claim 1, the 35 U.S.C. 103 rejection of claims 1, 3-4, 8-12, and 15-17 from Esler (US 2013024009) in view of Gormley (US 20200111143), and claims 5-7 claims rejected under 35 U.S.C. 103 as obvious from Esler in view of Gormley, and Kwon (US20160216955) and claims 13-14 were rejected under 35 U.S.C. 103 as allegedly obvious from Esler, Gormley, and Camacho (US 20180091608) have been fully considered and are persuasive.  The rejections of claims 1 and 2-17 have been withdrawn. 

Allowable Subject Matter
3.     Claims 1 and 3-18 are allowed as amended.

Reason for Allowance
4.    The following is an examiner’s statement of reasons for allowance: The examiner finds novel the feature of: erasing the measured transportation vehicle data (and not the application) from the database, and sending a request for erasure of local copies of the measured transportation vehicle data to applications in response to a determination that the applications have accessed the measured transportation vehicle data based on the Esler discloses a system and method for managing vehicle configurations. A database containing a plurality of configuration templates is provided. The configuration template contains parameters of configurable features and settings for its corresponding vehicle. A user is provided with a configuration application to obtain and personalize the configuration template of her vehicle. The personalized configuration data is transferred to a control module of the vehicle to adjust the features and settings in accordance with the user's configuration data.  Gormley discloses a vehicle control and interconnection system comprises a vehicle interconnection component and a supervisory controller. The vehicle interconnection component communicably couples to a portable electronic processing device and to native electronic peripherals of a corresponding vehicle, including a display. Kwon discloses an apparatus comprising: a memory; at least one processor operatively coupled to the memory, configured to: execute a plurality of platforms that are different from each other in at least one of type and version, each of the platforms being associated with one or more respective applications; and perform an operation including at least one of deleting a first platform, installing a second platform, deleting a first application from one of the platforms, and installing a second application in one of the platforms. Comacho discloses a method and system for communicating with a vehicle, e.g., to send vehicle commands. The system is used to carry out the method which includes receiving a user login request establishing a Arasavelli discloses a mobile device enabled tiered data exchange via a vehicle is disclosed. A mobile device can access profile information related to a tiered-data sharing profile. The tiered-data sharing profile can associate data with a sharing tier designating security, privacy, or authorization constraints on sharing the associated data. A sharing tier can further designate obfuscation of the data as a constraint on sharing the data. New art Chan  discloses a system and methods for management of third party satellite radio activation/deactivation by a vehicle rental service company, wherein satellite radio services may be provided in a rental car when requested by a customer. The systems and methods will enable activation of a satellite radio shortly before or at the start of the rental period, and activation may be altered by the vehicle rental service company in the event that the rental period is shortened or extended, or if the vehicle is exchanged.

5. What is missing from the prior art of record is a computer-readable storage media, a method, and a system for erasing the measured transportation vehicle data (and not the application) from the database, and sending a request for erasure of local copies of the measured transportation vehicle data to applications in response to a determination that the applications have accessed the measured transportation vehicle data based on the log of access by applications to the measured transportation vehicle data.
 
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B. JONES whose telephone number is (571) 272-9637.  The examiner can normally be reached on Mon - Fri., 5:30 a.m. to 2:00 p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-3900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

 /WILLIAM B JONES/Examiner, Art Unit 2491
/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491